Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 17, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155419(14)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  MICHAEL J. LONG, Personal                                                                              Kurtis T. Wilder,
  Representative of the ESTATE                                                                                       Justices
  OF MICHAEL KNUDSEN, Deceased,
  and ZACHARY ALLEN KOTT-MILLARD,
               Plaintiffs-Appellees,
                                                                   SC: 155419
  v                                                                COA: 335343
                                                                   Gd Traverse CC: 16-031437-NM
  GEOFFREY FIEGER and FIEGER LAW, P.C.,
           Defendants/Third-Party Plaintiffs-
           Appellants,
  v
  RICHARD M. GOODMAN, GOODMAN
  KALAHAR, DEAN A. ROBB, and THE DEAN
  ROBB LAW FIRM,
             Third-Party Defendants.
  __________________________________________/

         On order of the Chief Justice, the motion of defendants/third-party plaintiffs-
  appellants to extend the time for filing their reply is GRANTED. The reply will be
  accepted as timely filed if submitted on or before May 30, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 17, 2017
                                                                              Clerk